 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   ERIN SNIDER, #304781
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   CHRISTOPHER LOREN THATCHER
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:18-mj-00172-SAB
12                   Plaintiff,                    STIPULATION TO CONTINUE STATUS
                                                   CONFERENCE; ORDER
13           vs.
14   CHRISTOPHER LOREN THATCHER,                   DATE: June 27, 2019
                                                   TIME: 10:00 a.m.
15                   Defendant.                    JUDGE: Hon. Stanley A. Boone
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Michael Tierney, counsel for plaintiff, and Assistant
19   Federal Defender Erin Snider, counsel for defendant Christopher Loren Thatcher, that the status
20   conference currently scheduled for April 11 2019, may be continued to June 27, 2019, at 10:00
21   a.m.
22          Defense counsel was recently assigned the case and requires additional time to review
23   discovery and conduct any needed investigation.
24   ///
25   ///
26   ///
27   ///
28   ///
 1                                                 Respectfully submitted,
 2                                                 MCGREGOR W. SCOTT
                                                   United States Attorney
 3
 4   Date: April 9, 2019                           /s/ Michael Tierney
                                                   MICHAEL TIERNEY
 5                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
 6
 7                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
 8
 9   Date: April 9, 2019                           /s/ Erin Snider
                                                   ERIN SNIDER
10                                                 Assistant Federal Defender
                                                   Attorney for Defendant
11                                                 CHRISTOPHER LOREN THATCHER
12
                                                 ORDER
13
14            The Court finds that there is good cause for the requested continuance and hereby orders
15   that the status conference currently scheduled for April 11, 2019, is continued to June 27, 2019,
16   at 10:00 a.m. The defendant’s appearance is waived unless it is a change of plea.
17
18
19   IT IS SO ORDERED.
20
     Dated:     April 9, 2019
21                                                     UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27

28
